=n

Bobby, Bobby, Bobby.
Haven't heard from you or
my favorite councilman in
eur mili MCh ae) a 4
tells me that JW is telling his
0M Ge ewe ies
elm) Ue eee er ae
running for DA. FYI: we
faced that once and are
more than prepared to deal
with it again. Good luck and
my love to Allison.

Erin is next to me saying you
are such a sweet guy. |
question her judgement.
ata lst Oe Oey tele

0

oy

Erin is next to me saying you
are such a sweet guy. |
question her judgement.

sis Oe Olea

OMA nn

0@=- - @e08@~ -

EXHIBIT

 
a

Good morning Bobby.
Hearing more and more that
JW is telling people that
he's running for DA. True or
elie

be MDT em gd
reply. Have a nice day.

EXHIBIT

 
 

eee ie pak Ls)
Re Me ie |)
eek ee ae eT
eyes only

re al

ea ats]

Cw oe ey oe

| just need 10 minutes
unless you want to buy
art ee
been talking about fow
ee

ig eg
ieee ee aE
come to the law office

gins ne
Charlies Parish for a
pe ee Ee i ee

Ce Ps

| have to go to St
eer ke |
ee aa
ee mT
something you should
a ee
meet tomorow when
pe we ie we ra ay

Sounds good

ew ke eee

fice?

- 2

we ee ge
le oe

om ee keg my
today

What's up

Still have something to
Rs ae es Ty

ep com Py

Oe@-ecvF@OeQOe@-rc + OeOode-c ww OeOoOe~-c + Oe

ei

iis eae) +)

Still have something to
ee eT
ee

eee pee eg

ra

I'm floating about

EXHIBIT

 
